 Case 3:20-cv-00337-JPG Document 21 Filed 02/02/21 Page 1 of 3 Page ID #131




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANDRE’ DREW, 00663-000,                           )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )   Case No. 20-cv-00337-JPG
                                                   )
 DR. FIGUEREDO,                                    )
 MS. SHAW,                                         )
 MR. TRUE,                                         )
 MR. MURPHY,                                       )
 MS. WOMICK,                                       )
 MR. GRUTHIER,                                     )
 and MR. SPROUL,                                   )
                                                   )
                Defendants.                        )

                                  ORDER DISMISSING CASE

GILBERT, District Judge:

       On April 20, 2020, Plaintiff Andre’ Drew filed this action pursuant to Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971), and the Administrative Procedures Act, 5 U.S.C.

§§ 701-06. (Doc. 1). In the Complaint, Plaintiff claims he was unjustly denied job opportunities

at the United States Penitentiary in Marion, Illinois, after failing to participate in the residential

drug abuse treatment program and/or drug education course.            (Id. at 1-11).   He requested

declaratory judgment, permanent injunctive relief, and backpay. (Id. at 8-9).

       The Complaint did not survive screening under 28 U.S.C. § 1915A, and the Court

dismissed it without prejudice on October 15, 2020. (Doc. 9). Plaintiff was given an opportunity

to amend the Complaint on or before November 5, 2020. (Id.). He was also warned that failure

to do so would result in dismissal of the entire case with prejudice and a “strike.” (Id. at 9-10)

(citing FED. R. CIV. P. 41(b); 28 U.S.C. § 1915(g)).




                                                  1
 Case 3:20-cv-00337-JPG Document 21 Filed 02/02/21 Page 2 of 3 Page ID #132




       Plaintiff instead filed an appeal on October 29, 2020. (Doc. 10). He did so without paying

a filing fee or seeking leave to proceed in forma pauperis. The Seventh Circuit Court of Appeals

dismissed the appeal pursuant to Circuit Rule 3(b) on December 15, 2020. (Doc. 15).

       This Court then entered an Order requiring Plaintiff to file a First Amended Complaint on

or before January 4, 2021, if he wished to proceed any further with his claims. (Doc. 16). He was

again warned that failure to do so would result in dismissal of the action with prejudice and a

strike. (Id.). He did not file a First Amended Complaint or request an extension of the deadline

for doing so.

       Therefore, on January 12, 2021, the Court entered a Notice of Impending Dismissal.

(Doc. 19).      The Court sua sponte extended Plaintiff’s deadline for filing a First Amended

Complaint by ten days to January 22, 2021. Plaintiff was again reminded that the case would be

dismissed with prejudice and a strike, if he missed this final deadline. (Id. at 2).

       The final deadline expired more than ten days ago. (See Doc. 19). Plaintiff did not file a

First Amended Complaint, and he did not seek an extension of time for doing so. The Court will

not allow this matter to linger indefinitely. This action shall be dismissed with prejudice for failure

to comply with the Court’s Orders (Docs. 16 and 19) to file a First Amended Complaint and/or to

prosecute his claims. FED. R. CIV. P. 41(b).

                                             Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Orders (Docs. 16 and 19) to file a First Amended

Complaint and/or prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d

1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). Because the underlying




                                                  2
 Case 3:20-cv-00337-JPG Document 21 Filed 02/02/21 Page 3 of 3 Page ID #133




Complaint was dismissed for failure to state a claim upon which relief may be granted, this

dismissal counts as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008). He must list each of the issues he intends to appeal in the notice of appeal. A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: February 2, 2021                        s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 3
